 

Exhibit 10.5

 

AMENDED AND RESTATED

CALL OPTION AGREEMENT

 

This AMENDED AND RESTATED CALL OPTION AGREEMENT (this “Agreement”) is made and
entered into as of December 17, 2014 (the “Effective Date”), between Jia Zhi
Hong and Zhao Bin, residents of the People’s Republic of China (the "Purchaser"
or “Purchasers”) and Huo Yong Lin, a resident of Hong Kong Special
Administration Region (the “Seller”). Purchasers and Seller are also referred to
herein together as the “Parties” and individually as a “Party”.

 

RECITALS

 

WHEREAS, pursuant to a Reverse Acquisition Agreement by and among ActiveWorlds
Corp., a company incorporated under the laws of the State of Delaware, whose
shares trade on the OTC Bulletin Board under the symbol AWLD (the
“ActiveWorlds”), Dragon Lead Group Limited, a British Virgin Islands company
(the "Dragon Lead") and its shareholders, among which Famous Grow Holdings
Limited, a British Virgin Island company wholly owned by the Seller is the
single largest shareholder ("Famous Grow" or the “Company”), ActiveWorlds is
expected to acquire 100% of the issued and outstanding capital stock of Dragon
Lead and issue new shares to Famous Grow and other Dragon Lead shareholders (the
“Reverse Acquisition Agreement”);

 

WHEREAS, Purchasers have agreed with Seller, as an inducement to the Purchasers
to be the shareholders of the Company. 

WHEREAS, Seller is the sole holder of the Famous Grow’s issued shares (“Company
Shares”), and has determined that it is in her best interest to receive benefits
from Purchasers’ performance as senior management of Wuhan Kingold and the Group
and will enter into the Reverse Acquisition Agreement based on the possibility
of obtaining such benefits;

 

WHEREAS, upon the closing of the Reverse Acquisition Agreement, Famous Grow will
be issued and hold 15,925,943 shares of common stock of ActiveWorlds, $0.001 par
value per share;

 

WHEREAS, Seller agrees to [deposit all her Company Shares to a make good escrow
agent and] grant to Purchasers certain call rights to acquire up to 100 percent
of the Company Shares pursuant to the terms and conditions set forth herein
(“Call Right”);

 

NOW, THEREFORE, the Parties, in consideration of the foregoing premises and the
terms, covenants and conditions set forth below, receipt of which is
acknowledged, hereby agree as follows:

 

AGREEMENT

 

1.  DEFINITIONS; INTERPRETATION

 

1.1. Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:

 



 

 

 

“Bankruptcy Law” means any Law of any jurisdiction relating to bankruptcy,
insolvency, corporate reorganization, company arrangement, civil rehabilitation,
special liquidation, moratorium, readjustment of debt, appointment of a
conservator, trustee or receiver, or similar debtor relief.

 

“Business Day” means any day on which commercial banks are required to be open
in the United States.

  

“Call Price” means, with respect to any exercise of the Call Right, par value or
$0.001 per share of the Company Shares subject to any Call Exercise Notice.

 

“Government Authority” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Person and any court or other tribunal); or (d)
individual, Person or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
order, edict, decree, proclamation, treaty, convention, rule, regulation,
permit, ruling, directive, pronouncement, requirement (licensing or otherwise),
specification, determination, decision, opinion or interpretation that is, has
been or may in the future be issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Government Authority.

 

“Person” means any individual, firm, company, corporation, limited liability
company, unincorporated association, partnership, trust, joint venture,
governmental authority or other entity, and shall include any successor (by
merger or otherwise) of such entity.

 

1.2. Interpretation.

 

(a) Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”

 

(b) Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections herein are to Sections of this Agreement. The titles,
captions and headings of this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

(c) Reference to Entities, Agreements, Statutes. Unless otherwise expressly
provided herein, (i) references to a Person include its successors and permitted
assigns, (ii) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and
(iii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

2.  CALL RIGHT

 

2.1. Call Right. Purchaser shall have, during the Exercise Period (as defined
below), the right and option to purchase from the Seller, and upon the exercise
of such right and option the Seller shall have the obligation to sell to
Purchasers, a portion of the Company Shares identified in the Call Exercise
Notice. Purchaser shall be permitted to purchase, and seller shall be obligated
to sell the total number of 6,227 of Company Shares with time passing.

 



2 

 

 

2.2. Call Period. The Call Right shall be exercisable by Purchasers, by
delivering a Call Exercise Notice at any time during the period (the “Exercise
Period”) commencing on the day that shall be 30 days subsequent to the date that
the Reverse Acquisition is closed and ending at 6:30 p.m. (New York time) on the
fifth anniversary date therefrom (such date or the earlier expiration of the
Call Right is referred to herein as the “Expiration Date”).

 

2.3. Exercise Process. In order to exercise the Call Right during the Exercise
Period, the Purchasers shall deliver to the Seller, a written notice of such
exercise substantially in the form attached hereto as Appendix A (a “Call
Exercise Notice”) to such address or facsimile number set forth therein. The
Call Exercise Notice shall indicate the number of Company Shares as to which
Purchaser is then exercising its Call Right and the aggregate Call Price.
Provided the Call Exercise Notice is delivered in accordance with Section 6.4 to
such Seller on or prior to 6:30 p.m. (New York time) on a Business Day, the date
of exercise (the “Exercise Date”) of the Call Right shall be the date of such
delivery of such Call Exercise Notice. In the event the Call Exercise Notice is
delivered after 6:30 p.m. (New York time) on any day or on a date which is not a
Business Day, the Exercise Date shall be deemed to be the first Business Day
after the date of such delivery of such Call Exercise Notice. The delivery of a
Call Exercise Notice in accordance herewith shall constitute a binding
obligation (a) on the part of such Purchaser to purchase, and (b) on the part of
the Seller to sell, the Company Shares subject to such Call Exercise Notice in
accordance with the terms of this Agreement.

 

2.4. Call Price. If the Call Right is exercised pursuant to this Section 2, as
payment for the Company Shares being purchased by the Purchasers pursuant to the
Call Right, such Purchaser shall pay the aggregate Call Price to the Seller (but
no later than fifteen (15) Business Days of the Exercise Date).

 

2.5 Delivery of the Shares. Upon the receipt of a Call Exercise Notice, the
Seller shall deliver, or take all steps necessary to cause to be delivered, the
Company Shares being purchased pursuant to such Call Exercise Notice.

 

3. ENCUMBRANCES; TRANSFERS, SET-OFF AND WITHHOLDINGS

 

3.1. Encumbrances. Upon exercise of the Call Right, the Company Shares being
purchased shall be sold, transferred and delivered to the Purchaser free and
clear of any claim, pledge, charge, lien, preemptive rights, restrictions on
transfers (except as required by securities laws of the United States), proxies,
voting agreements and any other encumbrance whatsoever.

 

3.2 Transfers. Prior to the Expiration Date, Seller shall continue to own, free
and clear of any hypothecation, pledge, mortgage or other encumbrance, except
pursuant to this Agreement and except in favor of the Collateral Agent (as
defined below) for the benefit of the Purchaser, such amount of the Company
Shares as may be required from time to time to in order for the Purchaser to
exercise its Call Right in full.

 

3.3.  Set-off. The Purchaser shall be absolutely entitled to receive all Company
Shares subject to the exercise of a Call Right, and for the purposes of this
Agreement, Seller hereby waives, as against the Purchaser, all rights of set-off
or counterclaim that would or might otherwise be available to the Seller.

 

3.4 Escrow of Company Shares.

 

(a)  Upon execution of this Agreement, Seller shall deliver to Mr. Huang Yi, as
Collateral Agent (the “Collateral Agent”), certificates representing Company
Shares and its ActiveWorlds Common Stocks. The certificates representing the
Company Shares (together with duly executed stock powers in blank) or its
ActiveWorlds Common Stocks shall be held by the Collateral Agent.

 

(b)  Upon receipt of a Call Exercise Notice, the Collateral Agent shall promptly
deliver the Company Shares being purchased pursuant to such Call Exercise Notice
in accordance with the instructions set forth therein and in accordance with any
other Lock-Up or Make Good Agreement in place between the Purchasers or Seller
and other third party.

 



3 

 

 

4.  REPRESENTATIONS AND WARRANTIES.

 

4.1. Representations and Warranties by Seller. Seller represents and warrants to
Purchaser that:

 

(a) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary action on the part of Seller. This
Agreement, and all agreements and documents executed and delivered pursuant to
this Agreement, constitute valid and binding obligations of such Seller,
enforceable against such Seller in accordance with its terms, subject to
applicable Bankruptcy Laws and other laws or equitable principles of general
application affecting the rights of creditors generally.

 

(b) No Conflicts. Neither the execution or delivery of this Agreement by the
Seller nor the fulfillment or compliance by the Seller with any of the terms
hereof shall, with or without the giving of notice and/or the passage of time,
(i) conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, (A) the organizational or charter documents
of the Seller or (B) any contract or any judgment, decree or order to which
Seller is subject or by which the Seller is bound, or (ii) require any consent,
license, permit, authorization, approval or other action by any Person or
Government Authority which has not yet been obtained or received. The execution,
delivery and performance of this Agreement by the Seller or compliance with the
provisions hereof by the Seller does not, and shall not, violate any provision
of any Law to which the Seller is subject or by which it is bound.

 

(c) No Actions. There are no lawsuits, actions (or to the best knowledge of the
Seller, investigations), claims or demands or other proceedings pending or, to
the best of the knowledge of the Seller, threatened against the Seller which, if
resolved in a manner adverse to the Seller, would adversely affect the right or
ability of the Seller to carry out its obligations set forth in this Agreement.

 

(d) Title. Seller owns the Company Shares free and clear of any claim, pledge,
charge, lien, preemptive rights, restrictions on transfers, proxies, voting
agreements and any other encumbrance whatsoever, except as contemplated by this
Agreement. The Seller has not entered into or is a party to any agreement that
would cause the Seller to not own such Company Shares free and clear of any
encumbrance, except as contemplated by this Agreement.

 

4.2 Representations and Warranties by Purchaser. The Purchaser represents and
warrants to the Seller that:

 

(a) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary action on the part of the Purchaser.
This Agreement, and all agreements and documents executed and delivered pursuant
to this Agreement, constitute valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to
applicable Bankruptcy Laws and other laws or equitable principles of general
application affecting the rights of creditors generally.

 

(b) No Conflicts. Neither the execution or delivery of this Agreement by
Purchaser nor the fulfillment or compliance by Purchaser with any of the terms
hereof shall, with or without the giving of notice and/or the passage of time,
(i) conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, (A) the organizational or charter documents
of Purchaser or (B) any contract or any judgment, decree or order to which
Purchaser is subject or by which Purchaser is bound, or (ii) require any
consent, license, permit, authorization, approval or other action by any Person
or Government Authority which has not yet been obtained or received. The
execution, delivery and performance of this Agreement by Purchaser or compliance
with the provisions hereof by Purchaser does not, and shall not, violate any
provision of any Law to which Purchaser is subject or by which it is bound.

 



4 

 

 

(c) No Actions. There are no lawsuits, actions (or to the best knowledge of
Purchaser, investigations), claims or demands or other proceedings pending or,
to the best of the knowledge of Purchaser, threatened against Purchaser which,
if resolved in a manner adverse to Purchaser, would adversely affect the right
or ability of Purchaser to carry out its obligations set forth in this
Agreement.

 

5. EVENTS OF DEFAULT AND TERMINATION

 

5.1 Events of Default. The occurrence at any time with respect to a Party (the
“Defaulting Party”) of any of the following events shall constitute an event of
default (an “Event of Default”) with respect to such party:

 

(a) Failure to Pay or Deliver. The failure by a Party to make, when due, any
payment under this Agreement or deliver the Company Shares in accordance with
this Agreement, if such failure is not remedied on or before the third Business
Day after notice of such failure is given to the Defaulting Party;

 

(b) Breach of Agreement. The failure by a Party to comply with or perform any
agreement, covenant or obligation (other than a failure described in Section
5.1(a)) to be complied with or performed by such Party in accordance with this
Agreement if such failure is not remedied on or before the tenth Business Day
after notice of such failure is given to the Defaulting Party; or

 

(c) Bankruptcy. A Party (1) is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (2) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (3) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (4) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any relief under any Bankruptcy Law, or a petition is presented
for its winding-up or liquidation, and in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition (A)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation or (B) is not
dismissed, discharged, stayed or restrained in each case within 30 days of the
institution or presentation thereof; (5) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (6) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all it assets; (7) has a secured party take possession of all or substantially
all its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or rescinded, in each case within 30 days
thereafter; (8) causes or is subject to any event with respect to it which,
under the applicable Law, has an analogous effect to any of the events described
in clauses (1) through (7); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.

 

5.2 Termination. If at any time an Event of Default with respect to a Party has
occurred and is continuing, the other party may terminate this Agreement and
deem the Expiration Date to have occurred by giving written notice to the
Defaulting Party specifying the relevant Event of Default.

 

6.  MISCELLANEOUS.

 

6.1. Governing Law; Jurisdiction. This Agreement shall be construed according
to, and the rights of the Parties shall be governed by, the laws of the State of
New York, without reference to any conflict of laws principle that would cause
the application of the laws of any jurisdiction other than New York. Each Party
hereby irrevocably submits to the exclusive jurisdiction of the federal and
state courts sitting in the City of New York, for the adjudication of any
dispute hereunder or in connection herewith, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that such, suit, action or proceeding is brought in
an inconvenient forum, or that the venue of such suit, action or proceeding is
improper.

 



5 

 

 

6.2. Successors and Assigns. No Party may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party. The
provisions hereof shall inure to the benefit of, and be binding upon, the
successors and permitted assigns of the Parties.

 

6.3. Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between and among the Parties with regard to the
subject matter hereof. Any term of this Agreement may be amended only with the
written consent of each Party.

 

6.4. Notices and Other Communications. Any and all notices, requests, demands
and other communications required or otherwise contemplated to be made under
this Agreement shall be in writing and shall be provided by one or more of the
following means and shall be deemed to have been duly given (a) if delivered
personally, when received, (b) if transmitted by facsimile, on the date of
transmission with receipt of a transmittal confirmation, or (c) if by an
internationally recognized overnight courier service, one Business Day after
deposit with such courier service. All such notices, requests, demands and other
communications shall be addressed to such address or facsimile number as a party
may have specified to the other parties in writing delivered in accordance with
this Section 6.4.

 

6.5. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Person hereunder, upon any breach or default under this
Agreement, shall impair any such right, power or remedy nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Person hereunder
of any breach or default under this Agreement, or any waiver on the part of any
Person of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing and
signed by the waiving or consenting Person.

 

6.6. Severability. If any provision of this Agreement is found to be invalid or
unenforceable, then such provision shall be construed, to the extent feasible,
so as to render the provision enforceable and to provide for the consummation of
the transactions contemplated hereby on substantially the same terms as
originally set forth herein, and if no feasible interpretation would save such
provision, it shall be severed from the remainder of this Agreement, which shall
remain in full force and effect unless the severed provision is essential to the
rights or benefits intended by the Parties. In such event, the Parties shall use
best efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly affects the Parties’ intent in entering
into this Agreement.

 

6.7 Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rules of
strict construction will be applied against any Party.

 

6.8. Further Assurances. The Parties shall perform such acts, execute and
deliver such instruments and documents and do all other such things as may be
reasonably necessary to effect the transactions contemplated hereby.

 

6.9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Execution and delivery of this Agreement by exchange of
facsimile copies bearing the facsimile signature of a Party shall constitute a
valid and binding execution and delivery of this Agreement by such Party.

 

[remainder of page intentionally blank]

 

6 

 

 

Signature Page

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

    Purchaser:           /s/ Jia Zhi Hong

 

    Purchaser:           /s/ Zhao Bin

 



    Seller:           /s/ Huo Yong Lin

 

Acknowledged and agreed to:

 

Collateral Agent:

________________, as Collateral Agent

                      By: /s/ Yi Huang      

Name:

     

 

7 

 

